IN THE SUPREME COURT, STATE OF WYOMING

                                    2017 WY 74

                                                        APRIL TERM, A.D. 2017

                                                              June 21, 2017

MOOSE HOLLOW HOLDINGS, LLC,
f/k/a MOOSE HOLLOW, LLC and BLUE
SKIES WEST, LLC,

Appellants
(Petitioners),

v.

TETON COUNTY BOARD OF
COUNTY COMMISSIONERS,                          S-16-0238

Appellee
(Respondent),

and

JCFT WYOMING REAL ESTATE, LLC,

Appellee
(Intervenor).

                    Appeal from the District Court of Teton County
                       The Honorable Timothy C. Day, Judge

Representing Appellants:
      Paula A. Fleck, Hadassah M. Reimer, and Matthew Kim-Miller of Holland & Hart
      LLP, Jackson, WY. Argument by Ms. Reimer.

Representing Appellees:
      Erin E. Weisman of Teton County Attorney’s Office, Jackson, WY for Appellee
      Teton County Board of County Commissioners; and Stuart R. Day; Brian J.
      Marvel; and Erica Day of Williams, Porter, Day & Neville, P.C., Casper WY for
      Appellee-Intervenor JCFT Wyoming Real Estate, LLC. Argument by Ms.
      Weisman; Ms. Day; and Mr. Day.
Before BURKE, C.J., and HILL, DAVIS, FOX, and KAUTZ, JJ.



NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third.
Readers are requested to notify the Clerk of the Supreme Court, Supreme Court Building,
Cheyenne, Wyoming 82002, of any typographical or other formal errors so that correction may be
made before final publication in the permanent volume.
HILL, Justice.

[¶1] Appellants Moose Hollow Holdings, LLC (Moose Hollow) and Blue Skies West,
LLC (Blue Skies) own residential property in rural Teton County. JCFT Wyoming Real
Estate, LLC (JCFT) owns two parcels in the same area, one a 53.2-acre parcel, and the
other a six-acre parcel. At Appellants’ request, the Teton County planning director
issued a formal rule interpretation concerning a 2006 development permit associated with
the JCFT property. At JCFT’s request, the planning director issued a zoning compliance
verification (ZCV) concerning JCFT’s six-acre parcel. Appellants disagreed with the
planning director’s conclusions on both matters and appealed the rule interpretation and
ZCV decision to the Teton County Board of County Commissioners (Board).

[¶2] The Board found Appellants lacked standing to appeal either action and that their
appeal of the ZCV decision was also untimely. Based on those findings, the Board
dismissed Appellants’ appeals. On review, the district court upheld the Board’s dismissal
on the same grounds. We affirm the Board’s standing ruling and further conclude that
the planning director's rule interpretation and ZCV decision are not ripe for review.

                                         ISSUES

[¶3]   Appellants state the issues on appeal as:

                     1.     Whether the district court erred in holding that
              Appellants lack standing to bring their administrative appeals
              where further residential development will negatively impact
              Appellants’ aesthetic, safety, and property interests?
                     2.     Whether the district court erred in holding that
              one of the administrative appeals was not timely filed even
              though Appellants filed the appeal just ten days after
              receiving notice of the decision?

                                         FACTS

[¶4] Appellants and JCFT own property in rural Teton County near South Fall Creek
Road. JCFT’s property consists of 59.2 acres divided into two parcels, a six-acre parcel
and a 53.2-acre parcel, and is subject to a 37.8-acre conservation easement. Appellants
each own a 7.5-acre parcel adjacent to each other and the JCFT property.

[¶5] JCFT purchased its property from the Chrystie Family, LLC (the Chrysties) in
October 2014. The Chrystie property was originally a single 59.2-acre parcel, but in
2007, the Chrysties, through conveyances using the statutory family subdivision
exemption, divided the property into the two parcels, with recorded deeds for a six-acre
parcel and a 53.2-acre parcel. Thus, when JCFT purchased its property from the


                                              1
Chrysties, it purchased two separately recorded parcels, a six-acre parcel and a 53.2-acre
parcel.1

[¶6] Concerned with potential development of the property now owned by JCFT,
Appellants, on February 19, 2015, applied to the Teton County planning director for a
formal interpretation of the Teton County Land Development Regulations (LDRs).
Appellants asked the planning director to determine whether the development permit
issued to the Chrysties in 2006, DEV2004-0024, had expired or remained a current
development permit. Because DEV2004-0024 issued when the Chrystie property was a
single 59.2-acre parcel, it was understood that no development could proceed without an
amendment to that permit, but Appellants took the additional position that the permit had
expired and was not valid or subject to amendment to allow further development of the
JCFT property.

[¶7] While Appellants’ request for a formal rule interpretation was pending, JCFT, on
March 20, 2015, submitted an application to the planning director for a zoning
compliance verification (ZCV). Through that application, JCFT requested:

                        Question 1. Please confirm that the six-acre parcel
                created by Eliza Chrystie on May 31, 2007 pursuant to the
                family subdivision exemption of the Wyoming Subdivision
                Act constitutes a lawfully created parcel under the Wyoming
                Subdivision Act and the applicable Teton County LDRs in
                effect on May 31, 2006.
                                               ***
                        Question 2. Please confirm that if the PRD approved
                under DEV2004-0024 is amended to exclude the six-acre
                tract, that the six-acre parcel is entitled to development rights
                of a total of 8,000 square feet of habitable space and 10,000
                square feet of non-habitable space under the LDRs.

[¶8] On April 17, 2015, the planning director responded to Appellants’ request for a
formal rule interpretation. At the outset of his rule interpretation, the planning director
described DEV2004-0024 as a permit approving “a 2-unit, non-subdivision Planned
Residential Development (PRD) on 59.2 acres of land[.]” Based on his review, he
concluded DEV2004-0024 had not expired and “that the development rights permitted

1
  In May 2007, before the Chrysties recorded deeds subdividing their property, they submitted a family
subdivision application to the planning director, to which the planning director responded by letter that
same month. In his response, the planning director noted that in 2006, a development permit, DEV2004-
0024, had been approved for the Chrysties’ 59.2-acre tract. He advised that the family subdivision
application could not be approved unless the Chrysties first obtained approval to amend the existing
development permit, DEV2004-0024, to accommodate the reduced acreage. That letter notwithstanding,
the deeds subdividing the property were recorded.


                                                    2
under DEV2004-0024 have been vested and may be amended, pursuant to the current
LDRs governing amendment of prior approvals.” He explained his conclusion,
beginning with the history of the permit’s issuance:

            In June of 1999, the Chrysties applied for a building permit to
            construct an addition to the existing garage/storage building.
            A building permit (BP 1999-0286) was issued on July 13,
            1999. In the Planning Department review of the building
            permit, staff made notes regarding the conversion of the
            existing garage/storage to caretaker’s living quarters. The
            1999 building permit did not approve or authorize this
            conversion. It merely acknowledges that the conversion has
            occurred for purposes of tracking habitable versus non-
            habitable floor area. The conversion of the unfinished
            garage/storage to a caretaker quarters resulted in the presence
            of one more dwelling unit on the property than was permitted
            under the LDRs. Review notes also indicate that pursuit of a
            PRD was suggested by staff, presumably to remedy the
            noncompliance with the limitation on dwelling units.

            On November 19, 2004, the Chrysties submitted an
            application for a Final Development Plan for a 2-unit PRD
            with 70% open space on 59.2 acres. The applicant proposed
            that the existing conservation easement recorded in 1993 and
            held by the Jackson Hole Land Trust serve to meet the open
            space requirement for the PRD. A permit for a 2-unit, non-
            subdivision PRD was issued on July 7, 2006 with six
            conditions of approval.

[¶9] The planning director then outlined the basis for his conclusion that DEV2004-
0024 was a current and vested development permit, explaining, in part:

            Policy 1.4.c of the Comprehensive Plan establishes the
            community’s primary goal to permanently protect and
            steward wildlife habitat, habitat connections, scenic
            viewsheds and agricultural open space. The policy also
            outlines the necessity of offering development incentives such
            as density bonuses to encourage the permanent protection of
            open space. The PRD tool is a development incentive
            through which the community gains permanently-protected
            and actively-stewarded open space in exchange for granting
            the land owner or developer additional density. The PRD tool
            continues to be supported by and is consistent with the


                                           3
              Comprehensive Plan. The community’s interest, as stated in
              the Comprehensive Plan, is in the open space. Once the
              instrument permanently protecting the open space is recorded,
              the community’s interests are satisfied. The conservation
              easement associated with this PRD was in place at the time
              the Development Permit was issued, and thus the
              Development Permit vested immediately upon approval.
                                          ****
              As described above, the purpose of a PRD is to promote
              denser and more efficient, clustered development patterns by
              providing additional density in exchange for the community
              benefit of protected open space, which helps achieve the
              wildlife, scenic and agricultural goals of the Comprehensive
              Plan. The community benefit is solely the protected open
              space. Once the open space restriction is recorded, the timing
              of the residential development itself is not important to the
              community, whose goals have already been met. * * *
                                          ****
              The subject property is located within Character District 15:
              County Periphery. Future character in this district, as
              described in the Comprehensive Plan, should be rural, with a
              focus on open space. The Development Permit in question is
              for a 2-unit PRD, in which the permanent protection of open
              space is exchanged for clustered density. Flexibility to
              achieve desired future character within the protections of the
              LDRs is encouraged. This interpretation, which finds that the
              Development Permit is valid and may be amended, grants
              flexibility to the owner or developer in the timing of
              development once the conservation easement is secured. The
              PRD tool is consistent with the Comprehensive Plan and
              works to achieve the desired future character of this area. At
              the time of approval, the proposal was found compliant with
              the established protections of the LDRs. Any amendments
              proposed to DEV2004-0024 will be evaluated for compliance
              with all applicable standards of the LDRs prior to approval.

[¶10] On the same date the planning director issued his rule interpretation, he also issued
his response to JCFT’s ZCV request. He answered the first question, concerning the
validity of the six-acre parcel as a family subdivision, in the affirmative, stating,
“Pursuant to the attached memo, it is the opinion of the County Attorney’s office that the
six-acre parcel is legally recognizable by Teton County.” The attached memo explained
that the LDR review process for family subdivisions has no impact on whether a legal
family subdivision exists and the former planning director’s 2007 letter denying the


                                             4
Chrystie subdivision application therefore “had no legal effect to invalidate the
subsequent family subdivision which was recorded on the property.”

[¶11] With regard to JCFT’s second ZCV question, concerning the development rights
associated with the six-acre parcel, the planning director concluded:

             Assuming it is possible to amend the PRD to exclude the 6-
             acre parcel, and pursuant to the formula for calculating
             Maximum Floor Area in Section 3.3.5.E.1 of the LDRs, staff
             has determined that the 6-acre parcel would be permitted a
             maximum of 10,000 square feet of total floor area, 8,000
             square feet of which may be habitable. This calculation
             accounts for the area under easement on the property. As the
             maximum floor area of a single-family residential use on
             properties less than 10 acres may not exceed 10,000 square
             feet under any circumstances, amendment of the PRD to
             demonstrate that the 0.43 acres under easement on this parcel
             is not needed for the PRD to comply would not have any
             impact on the allowed floor area on this parcel. The
             maximum floor area permitted would remain 10,000 square
             feet.

             Maximum floor area is approved at the time of Building
             Permit, based on review of a surveyed site plan. Information
             identified in the survey that is not available on GIS may
             impact the maximum floor area calculation. Ability to
             achieve the maximum floor area on a property may be limited
             by other applicable standards of the LDRs including but not
             limited to setbacks, maximum site development, and
             maximum height.         A development application must
             demonstrate compliance with all applicable standards of the
             LDRs prior to approval.

[¶12] On May 15, 2015, Appellants appealed the planning director’s formal rule
interpretation concerning DEV2004-0024 to the Teton County Board of County
Commissioners (Board). Appellants took their appeal by way of a “petition for appeal,”
in which they alleged:

             5.     Contestants have standing because they are aggrieved
             parties as defined in Section 8.8.3 of the Teton County
             LDR’s. Contestants own residential real property adjacent to
             a parcel of land, the owner of which is seeking to subdivide
             and upon which said owner asserts the right to develop


                                           5
              further residential structures in a location that will impair the
              market value and aesthetic value of Contestants’ real
              properties. Contestants’ interests are definite, tangible,
              substantial, immediate and pecuniary.

[¶13] On June 12, 2015, Appellants appealed the planning director’s ZCV decision to
the Board. Appellants again took their appeal by way of a “petition for appeal,” and
alleged:

                     5.     Contestants have standing because they are
              aggrieved parties as defined in Section 8.8.3 of the Teton
              County LDR’s. Contestants own residential real property
              adjacent to a parcel of land, the owner of which appears to
              have sought, via Z[C]V2015-0008, an opinion that a 6 acre
              parcel illegally created in 2007 is a legal parcel with full
              residential development rights. The Planning Director’s
              decision in ZCV2015-0008 appears to (wrongfully) state that
              the said 6-acre parcel was lawfully created in 2007, and that
              under certain circumstances may be entitled to up to 10,000
              square feet of residential development. The said lot and
              potential residential development is so situated as to, if
              allowed to proceed, will (sic) impair the market value and
              aesthetic value of Contestants’ real properties. Contestants’
              interests are definite, tangible, substantial, immediate and
              pecuniary.

[¶14] JCFT was permitted to intervene in both appeals, and the appeals were
consolidated for the Board’s consideration. The planning director thereafter moved to
dismiss Appellants’ appeal of the ZCV decision, asserting Appellants lacked standing to
appeal the decision. JCFT moved to dismiss Appellants’ appeals of both the ZCV
decision and the rule interpretation, asserting Appellants lacked standing to appeal either
decision and also asserting Appellants’ appeal of the ZCV decision was untimely.

[¶15] Appellants opposed the motions to dismiss and, in response to the standing
allegations, attached affidavits from the sole owners of Moose Hollow and Blue Skies.
Both affidavits attested to the owners’ concerns that increased residential development on
the JCFT property would make their access road unsafe and would result in loss of
wildlife habitat and wildlife migration corridors. Each affiant also attested to a concern
for the loss of “the scenic values currently preserved on that portion of [JCFT’s] property
that is west of my property and south of the access drive into my property.”

[¶16] On September 8, 2015, the Board heard argument on the motions to dismiss, and
on October 6, 2015, it issued an order dismissing the appeals. The Board found


                                              6
Appellants did not timely appeal the ZCV decision and concluded it was therefore
without jurisdiction to consider the ZCV decision. The Board further concluded that
Appellants lacked standing to challenge either the rule interpretation or the ZCV
decision:

                    Contestants have not demonstrated how the Planning
             Department’s decision specifically impairs their properties,
             nor have they presented any evidence indicating that they
             have view easements or other rights related to the aesthetics
             of their properties that JCFT would violate by developing the
             six-acre parcel in accordance with the governing LDRs.

[¶17] On November 5, 2015, Appellants filed a petition for review of the Board’s
dismissal order. On August 18, 2016, the district court issued its Order on Appeal, which
affirmed the Board’s decision. Appellants thereafter filed a timely notice of appeal to
this Court.

                              STANDARD OF REVIEW

[¶18] We review a district court’s ruling on an administrative appeal as if it came
directly from the administrative agency. Price v. State ex rel. Wyo. Dep't of Workforce
Servs., 2017 WY 16, ¶ 7, 388 P.3d 786, 789 (Wyo. 2017). Questions of standing,
ripeness, and subject matter jurisdiction are questions of law. Apodaca v. Safeway, 2015
WY 51, ¶ 10, 346 P.3d 21, 23 (Wyo. 2015) (subject matter jurisdiction); Miller v. Wyo.
Dep’t of Health, 2012 WY 65, ¶ 42, 275 P.3d 1257, 1265 (Wyo. 2012) (ripeness);
Northfork Citizens for Responsible Dev. v. Park Cty. Bd. of Cty. Comm’rs, 2008 WY 88,
¶ 6, 189 P.3d 260, 262 (Wyo. 2008) (standing). “[W]e review an agency’s conclusions of
law de novo, and will affirm only if the agency’s conclusions are in accordance with the
law.” Price, ¶ 7, 388 P.3d at 790 (quoting Worker’s Comp. Claim of Bailey v. State ex
rel. Wyo. Dep’t of Workforce Servs., 2015 WY 20, ¶ 12, 342 P.3d 1210, 1213 (Wyo.
2015)).

[¶19] This Court’s review of factual findings upon appeal depends on the procedure that
led to the findings. Here, the Board did not hold an evidentiary hearing but instead ruled
on motions to dismiss, motions that both JCFT and the planning director framed as Rule
12(b)(6) motions. Because Appellants responded to the motions with materials outside
the pleadings, and the Board did not exclude those materials, we would normally treat
this as a summary judgment ruling and apply that standard of review. The motions to
dismiss and outside materials were not, however, directed to the merits of Appellants’
claims but were instead directed to the Board’s subject matter jurisdiction. We thus find
it more fitting to treat the motions as Rule 12(b)(1) motions, for which no conversion is
required. See Apodaca, ¶ 9, 346 P.3d at 23 (citing Holt v. United States, 46 F.3d 1000,
1002 (10th Cir. 1995)) (“ [I]n ruling on a W.R.C.P. 12(b)(1) motion to dismiss for lack of


                                             7
subject matter jurisdiction, materials outside the complaint, such as affidavits and other
documents, may be considered.”).

[¶20] We review a Rule 12(b)(1) dismissal in the same manner we would review a Rule
12(b)(6) dismissal:

             * * * Our review is de novo, and we employ the same
             standards and examine the same materials as the district
             court: we accept the facts alleged in the complaint or petition
             as true and view them in the light most favorable to the non-
             moving party.

Guy v. Lampert, 2015 WY 48, ¶ 12, 362 P.3d 331, 335 (Wyo. 2015).

                                     DISCUSSION

   A. Standing and Ripeness

[¶21] The Wyoming Administrative Procedure Act limits standing to appeal agency
action to one who is “aggrieved or adversely affected” by that action. Wyo. Stat. Ann. §
16–3–114(a) (LexisNexis 2015). We have defined this standing requirement to mean:

                 A litigant is “aggrieved or adversely affected in fact” by
             an agency action if he has a “legally recognizable interest in
             that which will be affected by the action.” Roe v. Bd. of
             County Comm’rs, Campbell County, 997 P.2d 1021, 1023
             (Wyo.2000) (citation omitted). In order to establish standing
             for judicial review of an agency action, a litigant must show
             injury or potential injury by “ ‘alleg[ing] a perceptible, rather
             than speculative, harm resulting from agency action.’ ” Hoke
             v. Moyer, 865 P.2d 624, 628 (Wyo.1993), quoting Foster’s
             Inc. v. City of Laramie, 718 P.2d 868, 872 (Wyo.1986).
             “ ‘The interest which will sustain a right to appeal must
             generally be substantial, immediate, and pecuniary. A future,
             contingent, or merely speculative interest is ordinarily not
             sufficient.’ ” L Slash X Cattle Co., Inc. v. Texaco, Inc., 623
             P.2d 764, 769 (Wyo.1981), quoting 4 Am.Jur.2d Appeal and
             Error § 180. Specifically in the context of zoning or land use
             planning,
                 [a]n aggrieved or adversely affected person having
                 standing to sue is a person who has a legally
                 recognizable interest that is or will be affected by the



                                             8
                   action of the zoning authority in question. An
                   individual having standing must have a definite
                   interest exceeding the general interest in community
                   good shared in common with all citizens.
               1074 E.C. Yokley, 4 Zoning Law and Practice § 24–3 at 194
               (4th ed.1979) (footnote omitted).

               Hoke, 865 P.2d at 628.

N. Laramie Range Found. v. Converse Cty. Bd. of Cty. Comm’rs, 2012 WY 158, ¶ 24,
290 P.3d 1063, 1073-74 (Wyo. 2012).2

[¶22] Intertwined with the requirement of standing is the requirement of ripeness, and
both requirements must be satisfied to establish that a dispute is fit for judicial review.
Internat’l Assoc. of Firefighters Local Union No. 279 v. City of Cheyenne, 2013 WY 157,
¶ 21, 316 P.3d 1162, 1169 (Wyo. 2013); see also Southwestern Pub. Serv. Co. v. Thunder
Basin Coal Co., 978 P.2d 1138, 1144 (Wyo. 1998). With regard to ripeness, we have
explained:

               The ripeness doctrine is a category of justiciability
               “developed to identify appropriate occasions for judicial
               action.” 13 Wright, Miller & Cooper, Federal Practice and
               Procedure: Jurisdiction § 3529, p. 146 (1975). The basic
               rationale of the ripeness requirement, like that of the
               justiciability requirement, “* * * is to prevent the courts,
               through avoidance of premature adjudication, from entangling
               themselves in abstract disagreements over administrative
               policies, and also to protect the agencies from judicial
               interference until an administrative decision has been
               formalized and its effects felt in a concrete way by the
               challenging parties. The problem is best seen in a twofold
               aspect, requiring us to evaluate both the fitness of the issues
               for judicial decision and the hardship to the parties of

2
  The Teton County Land Development Regulations (LDRs) echo this limitation on standing to appeal,
defining an aggrieved person as:

               a person who has a legally recognizable interest affected by the decision
               or interpretation. The interest shall be definite and tangible, and exceed
               the general interest in the community good shared by all persons.
               Generally, it must be substantial, immediate, and pecuniary.

Teton County LDRs § 8.8.3.


                                                   9
              withholding court consideration.” Abbott Laboratories v.
              Gardner, 387 U.S. 136, 87 S.Ct. 1507, 1515, 18 L.Ed.2d 681
              (1967).

Wyodak Res. Dev. Corp. v. Dep’t of Revenue, 2017 WY 6, ¶ 63, 387 P.3d 725, 739 (Wyo.
2017) (quoting Jacobs v. State ex rel. Wyo. Workers’ Safety & Comp. Div., 2004 WY
136, ¶ 8, 100 P.3d 848, 850-51 (Wyo. 2004)) (emphasis added).

[¶23] As discussed above, we must accept Appellants’ allegations as true and give those
allegations every favorable inference. Even doing so, however, it is clear that Appellants
lack standing to challenge the planning director’s rule interpretation and ZCV decision
and neither action is ripe for review.

1.     Standing

[¶24] As their first basis for standing, Appellants contend that because they requested
the planning director’s rule interpretation, it follows that they must have standing to
appeal the adverse interpretation. We disagree.

[¶25] We look to the governing statutes and rules to determine who has an interest
sufficient to confer standing to challenge an agency action. N. Laramie Range Found.,
¶ 23, 290 P.3d at 1073. Appellants cite to no statute or LDR provision that allows a right
to appeal based on a party’s role in requesting a rule interpretation, and in our review of
the LDRs we found no such right. By both statute and rule, the right to appeal a rule
interpretation is based solely on a showing of the requisite injury, and we therefore reject
Appellants’ first asserted basis for standing.

[¶26] As to injuries stemming from the planning director’s decisions, Appellants allege
increased housing density, loss of scenic views, loss of wildlife habitat and migration
corridors, and dangerous conditions created by increased traffic on their access road.
Even accepting these allegations as true, we find them insufficient to establish
Appellants’ standing.

[¶27] Assuming the harms Appellants allege are true, they are harms that would flow
from development, and neither the planning director’s rule interpretation nor his ZCV
decision approved development. The planning director’s rule interpretation stated only
that DEV2004-0024 “is valid and may be amended.” It added that any such proposed
amendment “will be evaluated for compliance with all applicable standards of the LDRs
prior to approval.” Similarly, the ZCV decision contained no guarantee of development.
It deemed the six-acre parcel legally recognizable by the county, but it also conditioned
any development on an approved amendment of DEV2004-0024 to allow development of
the 53.2-acre parcel without the six-acre parcel, and an approved permit to develop the
six-acre parcel. In addition to the limiting language of the ZCV decision itself, the LDRs


                                              10
also limit the effect of a ZCV decision, stating that “[a] zoning compliance verification
does not permit any physical development, use, development option, or subdivision, nor
does it guarantee approval of any application.” Teton County LDRs § 8.6.2.D.

[¶28] With the issuance of just the rule interpretation and ZCV decision, we are not at a
point in the decision-making process where we can know whether the Teton County
planning director or department will approve development on either JCFT parcel. If
development were to be approved on either parcel, we do not know what the permitted
location of any permitted building would be on either parcel, and we of course do not
know what conditions would be placed on the development to address setback
requirements, road safety, or any other matter of concern. It is thus clear that, without an
approved development permit, and without knowing the conditions placed on such
permit, Appellants alleged harms are both contingent and speculative and thus
insufficient to confer standing. See Wyodak, ¶ 60, 387 P.3d at 738 (quoting Jacobs v.
State ex rel. Wyo. Workers’ Safety & Comp. Div., 2004 WY 136, ¶ 7, 100 P.3d 848 at 850
(Wyo. 2004)) (“The interest which will sustain a right to appeal must generally be
substantial, immediate, and pecuniary. A future, contingent, or merely speculative
interest is ordinarily not sufficient.”).

2.     Ripeness

[¶29] With respect to the ripeness question, this is a two-part inquiry requiring that we
consider: 1) fitness of the issues for judicial decision; and 2) hardship to the parties from
withholding court consideration. Wyodak, ¶ 63, 387 P.3d at 739. Both considerations
warrant a conclusion that Appellants’ challenges to the planning director’s decisions are
not ripe for review.

[¶30] First, the planning director’s decisions were preliminary decisions in determining
what, if any, development might be permitted on the JCFT parcels. We do not yet have
an approved development permit to review, and we do not know what conditions might
be placed on such a permit. A judicial decision at this stage would be premature and
would interrupt the County’s process for evaluating development. It would also entangle
this Court in abstract disagreements over administrative policies, such as the effect of a
permit expiration date, or the county’s role in reviewing family subdivisions. These are
questions that should be fully addressed and resolved at an administrative level, which we
anticipate would occur if the planning director’s rule interpretation and ZCV decision
lead to the issuance of development permits.3



3
  In this regard, we found no indication in our review of the governing LDRs that, absent immediate
judicial review, the planning director’s rule interpretation and ZCV decision are binding on the Board,
which is consistent with Teton County’s position during oral argument that planning director rule
interpretations and ZCV decisions are not binding on the Board.


                                                   11
[¶31] Additionally, we are unable to find hardship to Appellants from withholding
judicial review at this stage. As we just noted, the planning director’s rule interpretation
and ZCV decision are not binding on the Board. Should a development permit be
approved and Appellants establish standing to challenge such permit, Appellants may
once again assert their disagreement with the planning director’s rule interpretation and
ZCV decision.

B.      Timeliness of Appellants’ ZCV Appeal

[¶32] Because we conclude Appellants lacked standing to challenge the planning
director’s ZCV decision and that such decision was not ripe for judicial review, we need
not address the timeliness of Appellants’ appeal of the ZCV decision.

                                     CONCLUSION

[¶33] Appellants lacked standing to challenge the Teton County planning director’s rule
interpretation and ZCV decision, and neither decision was ripe for judicial review.
Affirmed.




                                             12